 In the Matter of CIIURCHWARD & COMPANY, INCORPORATED, EMPLOYERandINTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERS, AND HELPERS OF AMERICA, AFL, PETITIONERCase No. 1-RC-1219.Decided November 30, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Robert S.Fuchs, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer herein is undergoing reorganization under Chapter11 of the Federal Bankruptcy Act. By order of the court, the Em-ployer has continued in possession of the property in the status of adebtor in possession, pursuant to the provisions of the BankruptcyAct.Successive employment cutbacks have reduced the number ofemployees at the Employer's West Haven, Connecticut, plant fromapproximately 250 during May 1949 to approximately 16 on October13, 1949, the date of the hearing.These cutbacks were the directresult of the Employer's present financial difficulties, and none ofthe 16 remaining employees are in categories sought in the requestedproduction and maintenance unit.An actinggeneral manager appointedby theReferee in Bank-ruptcy is presently in charge°of the Employer's plant.Plans for the87 NLRB No. 50.307877359-50-vol. 87--21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDfuture operation of the plant, including the extent of its operations,the types of products to be manufactured, and the possible reemploy-ment of former employees, have not yet been determined.Under allthe circumstances, we believe that no useful purpose would be servedby directing an election in the instant proceeding.Accordingly, weshall dismiss the petition, without prejudice to the filing of a newpetition if operations are resumed.'ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed without prejudice.'Whiteford Plastics Co.,Inc.,77 NLRB 698.